          Case 1:21-cv-00056-RBW Document 15 Filed 03/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



    NATIONAL IMMIGRANT JUSTICE
    CENTER, et al.,

                           Plaintiffs,

    v.
                                                          Civil Action No. 21-0056 (RBW)
    THE EXECUTIVE OFFICE FOR
    IMMIGRATION REVIEW, et al.,

                          Defendants.



                                    NOTICE OF APPEAL

         Notice is hereby given that the Executive Office for Immigration Review (“EOIR”), a

component of the U.S. Department of Justice (the “Department”), Jean King, in her official

capacity only as Acting Director of EOIR1, and Monty Wilkinson in his official capacity only as

Acting Attorney General of the Department 2, hereby appeal to the U.S. Court of Appeals for the

District of Columbia Circuit from this Court’s January 14, 2021, Order, ECF No. 11, granting

Plaintiff’s motion for temporary restraining order and preliminary injunction, and staying the

effective date of the final rule announced in the Federal Register entitled Procedures for Asylum

and Withholding of Removal, 85 Fed. Reg. 81,698 (Dec. 16, 2020). The order is an appealable

interlocutory decision of the district court under 28 U.S.C. § 1292(a)(1).




1     Pursuant to Federal Rule of Civil Procedure 25(d), Jean King, Acting Director, is
automatically substituted for her predecessor.

2
      Pursuant to Federal Rule of Civil Procedure 25(d), Monty Wilkinson, Acting Attorney
General of the United States, is automatically substituted for his predecessor.
       Case 1:21-cv-00056-RBW Document 15 Filed 03/10/21 Page 2 of 2




March 10, 2021                     Respectfully submitted,

                                   CHANNING D. PHILIPS, D.C. Bar No. 415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                                   /s/ Brenda González Horowitz
                                   BRENDA GONZÁLEZ HOROWITZ
                                   D.C. Bar No. 1017243
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office, Civil Division
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2512
                                   Brenda.Gonzalez.Horowitz@usdoj.gov

                                   Attorneys for the United States
